In a proceeding pursuant to Family Court Act article 4 for a downward modification of child support, the petitioner appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered June 3, 1996, which denied his application and dismissed the petition.
Ordered that the order is affirmed, with costs.
On December 1, 1995, the petitioner commenced a proceeding seeking a downward modification of his child support obligation, claiming a material change in circumstances. Following a full hearing, on April 19, 1996, the Family Court dismissed the petition on the ground that the petitioner had failed to meet his burden of proof. Some four months after the filing of the first petition, the petitioner commenced the instant proceeding seeking the same relief. The Family Court properly dismissed the instant petition as barred by the doctrine of res judicata since the issues raised therein had been decided in the prior proceeding dismissed by the order dated April 19, 1996. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.